EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Manghera on 8 September 2021.
The application has been amended as follows: 
Previously withdrawn claims 6, 10, 14-16, 19, 20, 40 and 41 have been rejoined and claims 6, 14, 19 and 40 have been amended as follows:
6.	(Currently Amended) The method of claim 19, wherein the aircraft structure is a wing, the first surface is of a wing panel for the wing, and the second surface is of a stringer attached to the wing.

14.	(Currently Amended) The apparatus of claim 1 further comprising:
	[[a]] the first base having a first plurality of channels
	[[a]] the second base having a second plurality of channels

19.	(Currently Amended) A method for cleaning an aircraft structure using an end effector, the method comprising:
	moving a platform of the end effector along a path relative to the aircraft structure using a robotic device, the end effector attached to the robotic device by a robotic interface associated with the platform;
	cleaning a first surface of the aircraft structure using a liquid and a first group of a first plurality of bristles as the platform is moved along the path, in which the first plurality of bristles is affixed to a first base having a first center axis of rotation, wherein the first group extends from the first base parallel to the first center axis of rotation, the first plurality of bristles configured to clean the first surface and a second surface of the aircraft structure as the platform is moved along the path;
center axis of rotation; 
	contacting the first surface of the aircraft structure with a third group of a second plurality of bristles as the platform is moved along the path, in which the second plurality of bristles is affixed to a second base having a second center axis of rotation, wherein the third group extends from the second base parallel to the second center axis of rotation, the second plurality of bristles configured to contact the first surface and the second surface of the aircraft structure as the platform is moved along the path;
	contacting the second surface of the aircraft structure with a fourth group of the second plurality of bristles as the platform is moved along the path, wherein the fourth group extends from the second base perpendicular to the second center axis of rotation 
	drying the first surface and the second surface and removing undesired material from the first surface and the second surface using a vacuum system associated with the platform as the platform is moved along the path.

40.	(Currently Amended) The method of claim 19, wherein moving the platform of the end effector along the path comprises moving the platform such that the second plurality of bristles follows the first plurality of bristles along the path.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims have been allowed for the reasons set forth relating to claim 1 in the PTAB decision dated 22 June 2021, along with corresponding limitations being incorporated into independent rejoined claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9 September 2021